Case 1:20-cv-23438-BB Document 20 Entered on FLSD Docket 01/21/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 1:20-cv-23438-BLOOM/McAliley

 ANDY R. FONTAINE,

        Plaintiff,

 v.

 SECRETARY, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 Mark Inch, et al.,

       Defendants.
 __________________________________/

                     ORDER ON MOTION FOR PRELIMINARY INJUNCTIO
                         AND TEMPORARY RESTRAINIING ORDER

        THIS CAUSE is before the Court upon pro se Plaintiff Andy R. Fontaine’s Motion for

 Preliminary Injunction and Temporary Restraining Order, ECF No. [19] (“Motion”), filed on

 January 21, 2021. The Court has carefully considered the Motion, the record in this case and the

 applicable law, and is otherwise fully advised. For the reasons that follow, the Motion is denied.

        The Eleventh Circuit has explained that the four factors to be considered in determining

 whether to grant a temporary restraining order or a preliminary injunction are the same. Schiavo

 ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225 (11th Cir. 2005). Namely, a movant must

 establish “(1) a substantial likelihood of success on the merits; (2) that irreparable injury will be

 suffered if the relief is not granted; (3) that the threatened injury outweighs the harm the relief

 would inflict on the non-movant; and (4) that entry of the relief would serve the public interest.”

 Id. at 1225-26 (citing Ingram v. Ault, 50 F.3d 898, 900 (11th Cir. 1995); Siegel v. LePore, 234

 F.3d 1163, 1176 (11th Cir. 2000)). “The primary difference between the entry of a temporary

 restraining order and a preliminary injunction is that a temporary restraining order may be entered
Case 1:20-cv-23438-BB Document 20 Entered on FLSD Docket 01/21/2021 Page 2 of 3

                                                            Case No. 20-cv-23438-BLOOM/McAliley


 before the defendant has an adequate opportunity to respond, even if notice has been provided.”

 Textron Fin. Corp. v. Unique Marine, Inc., No. 08-10082-CIV, 2008 WL 4716965, at *5 (S.D.

 Fla. Oct. 22, 2008).

           Nevertheless, the Eleventh Circuit has also made it clear that “any motion or suit for a

 traditional injunction must be predicated upon a cause of action, such as nuisance, trespass, the

 First Amendment, etc., regarding which a plaintiff must show a likelihood or actuality of success

 on the merits.” Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1097 (11th Cir. 2004) (emphasis

 added).

           There is no such thing as a suit for a traditional injunction in the abstract. For a
           traditional injunction to be even theoretically available, a plaintiff must be able to
           articulate a basis for relief that would withstand scrutiny under Fed. R. Civ. P.
           12(b)(6) (failure to state a claim). See, e.g., Paisey v. Vitale, 807 F.2d 889, 892
           (11th Cir. 1986) (“[T]he district court did not err in denying [the plaintiff’s] motion
           for a preliminary injunction and dismissing the injunctive count of [the plaintiff’s]
           complaint because [the plaintiff] has failed to state a claim for relief. . . .”).
                   Considering the issue from another perspective, a traditional injunction is a
           remedy potentially available only after a plaintiff can make a showing that some
           independent legal right is being infringed — if the plaintiff’s rights have not been
           violated, he is not entitled to any relief, injunctive or otherwise. Of course, even if
           his common law, statutory, or constitutional rights have been violated, the plaintiff
           must also meet the other requirements for obtaining an injunction to show that an
           injunction is the proper remedy for such violation.

 Id. Thus, “a party may not obtain a ‘traditional’ injunction if he lacks a cognizable, meritorious

 claim.” Id. at 1097 n.5.

           In this case, Plaintiff, who is disabled, asserts claims for violations of this Eighth and

 Fourteenth Amendment rights and the Americans with Disabilities Act, arising from allegedly

 discriminatory and substandard medical care, the excessive use of force, and the failure to

 accommodate his disability at Dade CI. See generally, Second Amended Complaint (“SAC”), ECF

 No. [17]. Since the initial filing of this case, Plaintiff has been transferred to another correctional

 facility, Columbia CI Annex. Plaintiff asserts that he has not been permitted sufficient access to



                                                     2
Case 1:20-cv-23438-BB Document 20 Entered on FLSD Docket 01/21/2021 Page 3 of 3

                                                          Case No. 20-cv-23438-BLOOM/McAliley


 the law library since he was transferred, and he therefore requests that the Court enter a temporary

 restraining order and preliminary injunction requiring that he be provided unrestricted access to

 the law library. However, Plaintiff cites no basis or authority for his request, nor does it appear to

 be related to the underlying claims asserted in this case.

         While the Court is mindful that pro se filings are to be liberally construed, “the leniency

 accorded pro se litigants does not give a court license to serve as de facto counsel for a party or to

 rewrite an otherwise deficient pleading to sustain an action.” Matthews, Wilson & Matthews, Inc.

 v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs., Inc. v. Cty. of

 Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by

 Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)). Indeed, Plaintiff has asserted no cause of

 action upon which the injunction is based, and therefore, the Court can discern no basis upon which

 to grant the relief Plaintiff seeks.

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [19], is

 DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, on January 21, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Andy R. Fontaine, pro se
 148904
 Columbia Correctional Institution-Annex
 Inmate Mail/Parcels
 216 S.E. Corrections Way
 Lake City, Florida 332025-2013




                                                   3
